EXHIBIT 10.5

ASSIGNMENT AND ASSUMPTION OF LEASE

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into as of the 8 day of June, 2011, by and between BAY INVESTORS, LLC, a Texas
limited liability company (“Assignor”), and IN-104 AUSTIN, LLC, a Delaware
limited liability company (“Assignee”);

W I T N E S S E T H:

WHEREAS, Assignor has this day conveyed to Assignee certain real property
situate in Travis County, Texas, more particularly described on Exhibit “A”
attached hereto and made a part hereof, together with all improvements thereon
(the “Real Property”);

WHEREAS, the Real Property is subject to a certain Lease Agreement dated
August 21, 2000, between McMahon Development Group, LLC a California limited
liability company, as landlord and FEDEX GROUND PACKAGE SYSTEM, INC., a Delaware
corporation, as tenant, as assigned from McMahon Development Group, LLC to
Austin MDG, LP by Assignment of Lease dated August 28, 2000, as further assigned
from Austin MDG, LP to Bay Investors, LLC, a California general partnership, by
that certain Assignment of Leases, Rents and Security Deposits effectively dated
April 27, 2001, as amended by that certain First Amendment to Lease Agreement
effectively dated May 3, 2011 (the “Lease”); and

WHEREAS, in conjunction with the conveyance of the Real Property, Assignor has
agreed to assign all of its right, title and interest in and to the Lease to
Assignee, and Assignee has agreed to assume and perform certain of Assignor’s
liabilities and obligations arising under the Lease on and after the date
hereof, all in accordance with this Assignment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

1. Assignment. Assignor hereby assigns, transfers, and conveys to Assignee all
of Assignor’s right, title and interest as landlord or lessor in and to the
Lease and all of the rights, benefits and privileges of the landlord or lessor
thereunder, including without limitation all of Assignor’s right, title and
interest in and to all security deposits and rentals thereunder.

2. Indemnity by Assignor. Assignor shall indemnify and hold Assignee harmless
from any claim, liability, cost or expense (including without limitation
reasonable attorneys’ fees and costs) arising out of (a) any obligation or
liability of the landlord or lessor under the Lease which was to be performed or
which became due during the period in which Assignor owned the Real Property,
and (b) any obligation or liability of landlord or lessor under the Lease
arising after the date hereof relating to acts or omissions occurring prior to
the date hereof during the period Assignor owned the Real Property.



--------------------------------------------------------------------------------

3. Assumption. Assignee hereby assumes all liabilities and obligations of
Assignor under the Lease which arise on or after the date hereof and agrees to
perform all obligations of Assignor under the Lease which are to be performed or
which become due on or after the date hereof (except those obligations for which
Assignee is indemnified pursuant to Section 2 above for which Assignor shall
remain liable and except for those obligations arising due to acts or omissions
occurring prior to the date hereof).

4. Indemnity by Assignee. Assignee shall indemnify and hold Assignor harmless
from any claim, liability, cost or expense (including without limitation
reasonable attorneys’ fees) arising out of Assignee’s failure to perform any
obligations or liability of the landlord or lessor under the Lease arising on or
after the date upon which the Lease is assumed by Assignee hereunder. Assignee
shall be released from its obligations under this Section 4 on the date Assignee
conveys the Real Property to another party and such other party assumes the
obligations of Assignee as landlord under the Lease.

5. Limitation of Liability. Anything contained herein to the contrary
notwithstanding, any claim based on or in respect of any liability of Assignee
under this Agreement shall be enforced only against Assignee’s interest in the
Real Property and not against any other assets, properties or funds of
(a) Assignee or any partner, shareholder, director, officer, employee, agent,
successor or assign of any thereof, (b) any predecessor or successor partnership
or corporation (or other entity) of Assignee, respectively, either directly or
through Assignee or any other predecessor or successor partnership or
corporation (or other entity) or (c) any other person or entity.

6. Representations and Warranties. Assignor hereby represents and warrants to
Assignee (a) that it has full power and authority to assign the Lease to
Assignee, (b) that the Lease is in full force and effect and has not been
modified or amended in any manner whatsoever, and (c) all right, title and
interest of Assignor in and to the Lease is free and clear of any and all
claims, liens and encumbrances whatsoever and that it does warrant and will
forever defend the same against the claim or claims of all persons whomsoever.

7. Further Assurances. Assignor covenants with Assignee and Assignee covenants
with Assignor that each will execute or procure any additional documents
necessary to establish the rights of the other hereunder.

8. Counterparts. This Assignment may be executed by the parties in counterparts,
in which event the signature pages thereof shall be combined in order to
constitute a single original document.

9. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor, Assignee and their respective successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date set
forth above.

 

Signed, sealed and delivered

in the presence of:

   

ASSIGNOR:

 

BAY INVESTORS, LLC,

a Texas limited liability company

Name:  

    /s/ Kenneth A. Tipton

    By:  

    /s/ Maxine Davis Harris, Manager

  Print Name:  

                Kenneth A. Tipton

    Name:         Maxine Davis Harris         Title:         Manager   Name:  

    /s/ Edna K. Tipton

        Print Name:  

                Edna K. Tipton

       

 

STATE OF CALIFORNIA

  

        §

  

        §

COUNTY OF SAN DIEGO

  

        §

This instrument was acknowledged before me on this the 6th  day of June, 2011,
by MAXINE DAVIS HARRIS, as Manager of BAY INVESTORS, LLC, a Texas limited
liability company, on behalf of said limited liability company.

 

   

    /s/ James Patrick O’Connell

 

(NOTARY STAMP)

   

Notary Public, State of California

 

 



--------------------------------------------------------------------------------

      

ASSIGNEE:

 

IN-104 AUSTIN, LLC,

       a Delaware limited liability company

Name:

 

 /s/ Linda A. Scarcelli

        Print Name:  

            Linda A.  Scarcelli

              

By: 

  

 /s/ Robert A. Bourne

Name:

 

 /s/ Amy J. Patterson

    

Name: 

  

    Robert A. Bourne

Print Name: 

 

        Amy J. Patterson

    

Title: 

  

    President

         

[CORPORATE SEAL]

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this     6     day of June,
2011 by     ROBERT A. BOURNE     as     President     of IN-104 AUSTIN, LLC, a
Delaware limited liability company, on behalf of the limited liability company.
He/she is personally known to me or has produced              as identification.

 

 

    /s/ Linda A. Scarcelli

(NOTARY SEAL)   Print Name:  

 

  Notary Public, State of Florida

     Commission #:  

 

          My commission expires:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Omitted